                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 19-cv-81127-BLOOM/Matthewman

NICKCOLES T. LOVE,

       Plaintiff,

v.

THE FLORIDA DEPARTMENT OF
REVENUE and CARROL EATON,

      Defendants.
________________________________/

       ORDER ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       THIS CAUSE is before the Court upon the pro se Plaintiff’s second Motion for Leave to

Proceed in Forma Pauperis, ECF No. [7] (the “Motion”), which he has filed following filing of

his Amended Complaint, ECF No. [7] (the “Amended Complaint”). The Court has carefully

reviewed the Amended Complaint, the Motion, and the record in this case, and is otherwise fully

advised in the premises. For the reasons that follow, Plaintiff’s Motion is DENIED AS MOOT,

and this case shall remain closed.

       The Court previously determined upon a section 1915 review of the Complaint, ECF No.

[1], that Plaintiff failed to state a claim under 42 U.S.C. § 1983. See ECF No. [5]. His Amended

Complaint fails to state a claim as well. In order to state a claim under 42 U.S.C. § 1983, a plaintiff

must plead that he was (1) deprived of a right; (2) secured by the Constitution or laws of the United

States; and (3) that the alleged deprivation was committed under color of state law. See Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th

Cir. 2001). The Amended Complaint is entirely devoid of any factual allegations and contains only

legal conclusions. Therefore, the Amended Complaint is insufficient to state a plausible claim for
                                                      Case No. 19-cv-81127-BLOOM/Matthewman


relief, even under the liberal construction given to pro se pleadings. See Matthews, Wilson &

Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (“[T]he leniency

accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading to sustain an action.” (citing GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [7],

is DENIED AS MOOT. This case shall remain closed.

       DONE AND ORDERED in Chambers at Miami, Florida, on September 18, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:

Nickcoles T. Love, pro se
8413 N. 10th Street
Tampa, Florida 33604




                                                  2
